Citation Nr: 0510247	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right ankle disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of record of that the 
veteran's pre-existing right ankle disability was aggravated 
by service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
December 2002 rating decision, a July 2003, notice thereof in 
August 2003, statement of the case (SOC), and a corrected SOC 
in November 2003 that discussed the pertinent evidence, and 
the laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

In addition, in a March 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOCs, and notice letter dated in March 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

In the present case, regarding the current issue on appeal, a 
substantially complete application was received in December 
2002.  In March 2002, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims. Thereafter, the RO issued a rating decision in 
December 2002.    

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, a VA examination report, and held a video 
conference Board hearing.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background

The veteran originally submitted a claim for a right foot 
disorder in September 1972.  In support of his claim he 
submitted a September 1972 diagnosis from Dr. E. of chronic 
tolerata right foot plantar surface, second and fifth 
metatarsal heads.  Also, he submitted a statement in 
September 1972 from his podiatrist Dr. R., which related that 
the veteran had injured his left foot going over an eight-
foot obstacle in October 1967.  The diagnosis was corns, left 
heel outer side plantarlly and fifth metatarsal head area.  
Additionally, an October 1972 statement from Dr. J. asserted 
that the veteran had been evaluated for his right ankle that 
had previously been seen by him for a compound fracture in 
1967.  Dr. J. also related that the veteran indicated that he 
had originally injured his ankle in service as a result of a 
fall in 1942 and that the ankle had been giving away since 
then. Following the open fracture in 1967, the veteran had 
developed an infection of bone, which resolved itself but 
left permanent stiffness in the ankle and one inch shortening 
of the right lower extremity.  The veteran also complained of 
callous formation over the mid portion of the foot, which was 
felt to most probably be secondary to the ankle 
arthrofibrosis.

In a December 1972 rating decision the RO denied service 
connection for residuals of a fracture, right ankle.  The RO 
asserted that the strain of the right foot for which the 
veteran was treated in service was described as an acute 
condition and did not reflect a permanent aggravation of a 
condition which pre-existed service.  

The veteran's service medical records reveal a right ankle 
sprain in November 1943.   The examiner related that there 
was a history of old injury, recurring pain.  The veteran was 
diagnosed with acute foot strain; however, December 1943 x-
rays were negative. Additionally, in December 1943 an 
examiner diagnosed pes cavus, right foot, and traumatic 
strain right foot, acute, mild.  Also in November 1943 the 
veteran was diagnosed with metatarsalis, right, moderately 
severe, cause undetermined.   In June 1946, the examiner 
recorded that the veteran complained of a bad foot that 
orthopedics had not treated.  

The veteran presented for a May 1972 RO hearing.  He 
testified that during his childhood he injured his right foot 
in a car accident.  He described his injury as minor but that 
it left the foot weakened.  He then reinjured his foot during 
service trying to get over an obstacle.  Since then his foot 
has bothered him continuously; it hurts and he has no 
flexibility of the ankle.  

The veteran also testified at an August 1973 Board hearing.  
The veteran asserted that he did not apply for service 
connection until 1972 because his condition was one that had 
gotten progressively worse.  He also admitted that he had 
sprained his ankle before service but that it was a "minor 
thing with no lasting injuries."  He stated that he 
sustained this injury while playing leapfrog, when he was 
about 13.  In an October 1973 decision, the Board held that 
the veteran's pre-service right foot injury was no aggravated 
by his period of service.  The Board held that there was no 
superimposed chronic foot condition during service and tat 
the right foot symptoms reported in service were a 
continuation of the pre-service right foot injury, and there 
was no increase in the severity of the basic condition during 
service.  

The veteran submitted his claim to reopen in January 2002.  
In support of his claim he submitted private treatment 
records from April 2002, wherein the examiner opined "from 
the anecdotal historical chronology of events, it is quite 
possible that if, in fact he did have ankle instability as a 
result of an injury while in Service, it could have 
contributed to the open or compound fracture that he 
sustained in 1967."  The veteran also submitted a May 2002 
statement from his podiatrist, which stated that the veteran 
related that while in service in November 1963 he sustained 
an acute foot and ankle strain, as a result from this strain 
his ankle continued to be unstable ant this resulted frequent 
mild ankle sprains.  In October 1967, his ankle collapsed and 
he sustained an open fracture of the right ankle.  The 
veteran's current condition was stated as severe in nature 
with posttraumatic degenerative joint disease of the entire 
ankle syndesmosis.

The veteran was scheduled for a November 2002 VA examination.  
On examination the veteran's right ankle had various 
varicosities and spider veins throughout, and a scar where he 
had the compound fracture.  He also had a bony deformity as 
well as slight swelling around the medial malleolus and the 
region of the old fracture.  He had tenderness to palpation 
specifically around he old fracture site and a loss of range 
of motion.  The examiner's diagnosis was right ankle distal 
tibia and fibula compound open fracture with resultant 
osteomyelitis, surgeries, significant arthritis, resulting in 
pain, weakness, fatigability and instability, and loss of 
range of motion.  

In a December 2002 rating decision, the RO held that no new 
and material evidence adequate to reopen the claim for 
service connection for a right ankle condition had been 
submitted.  The veteran submitted a timely notice of 
disagreement, wherein he asserted "even if there was a prior 
injury, of which there was not, the service accepted me for 
unrestricted active duty."  The veteran perfected his appeal 
in August 2003.  

The veteran presented for an April 2004 Board hearing.  The 
veteran stated that while he was playing leapfrog, when he 
was 10 or 11, he turned his ankle. He stated that the prior 
injury never bothered him until he reinjured his ankle in 
service.  The veteran explained that he did not submit a 
claim when he left service because he wanted to get out as 
quickly as possible.   When he left service he did not 
receive any treatment for his ankle until 1967.  He did 
receive treatment for his foot from Dr. E. 

In April 2004 the matter was forwarded to the Board, and the 
Board held that new and material evidence was submitted to 
reopen the claim for service connection for a right ankle 
condition.  However, the Board remanded the matter for 
further development.  Accordingly, the veteran was scheduled 
for an additional VA examination in October 2004.  The 
examiner's diagnosis was varus deformity of distal right 
tibia and fibula with synostosis between distal right tibia 
and fibular bones just proximal to the ankle joint with 
degenerative arthritis posttraumatic right ankle secondary to 
accident of 1967; and osteoporosis of bones of right ankle 
and foot secondary to disuse of right lower extremity.  The 
examiner also commented that after the examination and a 
review of the medical evidence of record and the claims 
folder, "it is my opinion that it is less likely than not 
that his injury to his right ankle of 1967 when he jumped 
across Sligo Creek was the result of his military injury 
sustained in 1943."  The examiner explained his conclusion 
by asserting that he did not review any evidence or medical 
documentation of the veteran being treated for instability or 
sprains of his right ankle or foot since his period of 
service and initial injury in 1943 until the injury in 1967.  
He further stated that "I believe that it would be 
speculation to say that his military service injury of 1943 
was as likely as not the cause of or could have caused or set 
the stage for his right ankle injury of 1967 based on the 
information reviewed."

Analysis

In order to be granted service connection for a pre-existing 
condition there needs to be evidence of worsening of the 
condition.  The Board finds that complete review of the 
claims folder fails to reveal an aggravation or exacerbation 
of the veteran's right ankle disorder.   Service medical 
records do not reveal an aggravation of the veteran's right 
ankle disorder, rather they reveal treatment for an right 
ankle sprain in November 1943, which was described as acute.  
Moreover, post-service medical records do not reveal 
treatment for a right ankle disorder until October 1967, more 
than 20 years after service.  Finally, an October 2004 VA 
examiner has specifically asserted that it is less likely 
than not that his injury to his right ankle of 1967 was the 
result of his military injury sustained in 1943.  Absent 
evidence that the veteran's right ankle disorder worsened due 
to service, the appeal must be denied.  The Board notes that, 
the presumption of soundness on entrance into active service 
is rebutted by clear an unmistakable evidence of preexisting 
condition.  Temporary or intermittent flare-ups during 
service of a preexisting disease or injury are not considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); 38 C.F.R. § 3.306(b) (2004).  

The Board acknowledges that the veteran's private physicians 
relate that the veteran's right ankle disorder was aggravated 
by service.  However, the Board notes that these assertions 
are not based on the medical evidence of record; rather they 
are based on the veteran's narrative of his medical history.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Additionally, post-service VA treatment records do not relate 
the veteran's current disorder to his period of service.  

The Board acknowledges that the veteran's argument that his 
right ankle disorder has worsened due to his period of 
service.  However, as a lay person, without medical training 
or knowledge, he is not competent to offer an opinion as to 
the aggravation bilateral pterygium incurred.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Where the 
record establishes that a disease or injury did not undergo a 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. § 
3.306(a), (b) does not apply.  Davis v. Principi, 276 F.3d. 
1341, 1344-45 (Fed. Cir. 2001); Maxson v. West, 12 Vet. App. 
453, 459-60 (1999).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a right ankle disorder.




ORDER

Service connection for a right ankle disorder is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


